Opinion by
Mr. Justice Kephabt,
When this case was here before, 268 Pa. 92, on motions to quash the writ of attachment, it was held garnishee was not an agency of the United States Government for the purpose of carrying out the Shipping Act of 1916 and its several amendments, or the emergency shipping fund provision of the Act of 1917, providing an appropriation for military and naval expenses on account of the war, though it exercised the powers conferred by the President, and the United States did own garnishee’s capital stock. That did not constitute the government, nor represent it, so as to make its contract with defendant a contract with the United States; and, generally, the former was not immune from liability before, state *263courts because it was an arm of tbe government, but was subject to process tbe same as any foreign corporation doing business in Pennsylvania, and not immune from civil action here, though the federal courts may have concurrent jurisdiction. When the government embarks in industrial enterprises through corporate form, it places its money and its sovereign position on the same industrial planeas other stockholders buying stock in the same corporation. The motions to quash were denied, and the record returned for further hearing. Exceptions were sustained to garnishee’s answers to interrogatories, and the court below directed judgment for want of sufficient answer.
This appeal seeks to again raise the questions originally passed on, with this additional one: Is a debt payable in Texas by a corporation of the District of Columbia to a Maryland corporation attachable in Pennsylvania?
We need not discuss the first three questions, as the subject-matter of the litigation was before us in the former appeal; it is only necessary to refer to the recent federal case of Sloan Shipyards Corporation et al. v. United States Shipping Board Emergency Fleet Corporation and the United States of America, No. 328 October Term, 1921, 42 U. S. Sup. Ct. 386, where, in an opinion by Mr. Justice Holmes, it is held the United States Shipping Board Emergency Fleet Corporation was not an arm of the government, but a business corporation, organized under the laws of the District of Columbia, with a capacity to sue and be sued. Such status was not affected by the fact that the United States owned all the stock of such corporation, nor was immunity thrown around it because enormous powers were ultimately conferred on the fleet corporation. See Haines et al. v. Lone Star Shipbuilding Co., etc., 268 Pa. 92. The fleet corporation was not put in the place of the sovereign to share its immunity otherwise than as the sovereign allows, and the sovereign did not limit its *264liability when it engaged in this undertaking: Sloan Shipyard Corporation et al. v. United States Shipping Board Emergency Fleet Corporation and the United States of America, supra.
Appellant’s answers to the interrogatories are chiefly legal conclusions, based on what was decided in 268 Pa. 92, rather than a statement of facts in reply to questions. At no place is there an unequivocal answer to questions put. Plaintiff was entitled to as full and specific answers as if affiant had been on the witness stand. Interrogatories are issued to elicit facts. These answers are evasive, giving but a touch of facts here and there, intentionally skipping the material parts necessary to the inquiry. In many instances a direct answer could have been given, but it is clear the framer of the answer did not intend to make it direct, seeing fit rather to swing responsibility around the alleged immunity feature of the garnishee.
The answers to the fifth and sixth interrogatories require more specific attention, as the last of the questions involved is predicated on these answers. The replies are to the effect that it did not have in its possession any money due defendant within the Commonwealth of Pennsylvania, and, if it did have, it was due under a contract for work to be performed in the State of Texas; that, subsequently, a proceeding in equity, wherein defendant and garnishee had been parties, terminated on the 22d of April, 1919, through an arrangement whereby the garnishee was to pay the creditors of defendant who were parties to that equity proceeding.
It definitely appears in garnishee’s contract with defendant the only place for payment of the contract price was at garnishee’s office in Philadelphia; in adjusting their differences, certain things were required to be done ; it was then specified the services were to be performed at defendant’s works in Beaumont, Texas, but no office is mentioned for payment except Philadelphia, and, as part of the contract price was to be paid there, it is fair *265to assume this was the place for payment of the debt. The executive offices of garnishee company were located in Philadelphia, and it is not questioned this company was legally doing business in this State. So we have an attachment of money due to a defendant from a garnishee, having its principal place of business within this State, payable within this State, though both garnishee and defendant are foreign corporations. Both are brought within the jurisdiction of our courts as to person and subject-matt'er of attachment. The visible locus of a debt is the residence of the debtor, and the tribunal of that residence may exercise jurisdiction over it in rem: Story’s Conflict of Law, sections 549 and 550; Andrews v. Herrit, 4 Cowan 508, and note, p. 510 et seq.
There was nothing in the second branch of the answer to advise the court of t'he nature of the proceeding in Texas, and why it should be for the benefit of certain of defendant creditors and not all. There is nothing in the answer to justify the court in holding plaintiff was precluded from instituting suit because of this action in the State of Texas, though it appears defendant and garnishee had been parties thereto. It terminated April 22, 1919, through some arrangement whereby garnishee was to pay certain creditors named in that case. We do not know whether the payment included the total sum due from garnishee to defendant or if that sum has been paid. There is no denial here that garnishee has a sum of money in its hands sufficient to pay plaintiff, nor assertion that it does not have other money due defendant in addition to that to be paid under the Texas suit.
We conclude the court below had jurisdiction of the subject-matter as well as of the person, and, inasmuch as the answers were evasive, merely legal deductions as to what garnishee conceived to be the issue, the court below was not in error in treating the answer as evasive and directing judgment for plaintiff.
The judgment of the court below is affirmed.